Exhibit 10.17

INVESTMENT MANAGEMENT AGREEMENT

This Agreement dated as of this 1st day of June, 2001 is by and between Stateco
Financial Services, Inc. (“Stateco”), 518 East Broad Street, Columbus, Ohio
43215 and Meridian Security Insurance Company (“Meridian Security”), 2955 North
Meridian Street, Indianapolis, Indiana 46208.

Recitals

Meridian Security, is an Indiana domiciled corporation engaged in the
property-casualty insurance underwriting business.

In the ordinary course of its business it is charged with the responsibility of
managing and investing policyholder premiums.

Stateco, an Ohio-domiciled corporation, is engaged in the business of providing
financial services pertinent to an insurance business including, without
limitation, investment management services.

Meridian Security desires to retain the services of Stateco as the investment
manager for its investable assets, and Stateco is willing to serve in such
capacity.

Therefore, in consideration of the mutual covenants set forth herein and
INTENDING TO BE LEGALLY BOUND HEREBY, the parties hereto agree as follows:

 

1.

Term

This agreement shall be for a one year term. It shall automatically renew for
additional twelve month terms unless either party hereto gives written notice of
its intention to terminate this agreement, which notice must be given at least
ninety days prior to the annual anniversary date of the agreement.

 

2.

Authority Granted to Stateco

a. Meridian Security understands and agrees that as its investment manager,
Stateco shall have full discretion as to investment decisions which are
consistent with the investment policy set by the Investment Committee of the
Board of Directors of Meridian Security. The Investment Committee agrees to keep
Stateco advised of any changes to investment policy adopted by the committee.

b. Stateco agrees to attend all Investment Committee meetings to review with the
committee members the investment activities undertaken in the prior

 

1



--------------------------------------------------------------------------------

quarter, to respond to questions from committee members and to communicate with
the Investment Committee with respect to investment plans, strategies and
policies to be pursued by Stateco.

c. Meridian Security understands and agrees the discretion granted to Stateco
herein empowers Stateco (within the policy constraints noted) to select
investments to purchase, to allocate investable funds between tax free and
taxable investments and to make decisions with respect to the sale of
investments and the timing of such sale. Stateco is also authorized to give
instructions to Meridian Security’s custodian(s), with respect to the purchase,
sale, exchange and delivery of securities for Meridian Security’s account and
disbursements relating thereto.

d. Stateco is also authorized to place brokerage orders for Meridian Security’s
account through such brokerage firms as Stateco, in its sole discretion, may
determine.

 

3.

Stateco’s Obligations

a. Stateco agrees to maintain records of transactions in which it engages on
Meridian Security’s behalf in such form and format as Meridian Security requires
to comply with legal requirements applicable to it.

b. Stateco also agrees to act in good faith and exercise due care in carrying
out its responsibilities hereunder. Stateco will not be liable for any error of
judgment with respect to its investment decisions providing Stateco has acted in
good faith and has exercised due care.

c. Stateco agrees to maintain strict confidence with respect to Meridian
Security’s financial affairs. Meridian Security will maintain confidentiality of
investment advice and investment decisions, except to the extent disclosure is
mandated by law or disclosure is made to an affiliate of Meridian Security.

d. In consideration for the foregoing services provided and responsibilities to
be accepted, Meridian Security agrees to pay Stateco based on the total
investable assets of Meridian Security under its management, as per the Fee
Schedule attached as Exhibit A. The fee will be paid quarterly. It will be
reviewed annually and may be amended by mutual agreement, which shall be
confirmed in a revised Fee Schedule to be executed by the parties.

 

2



--------------------------------------------------------------------------------

4.

Arbitration

In the event of a dispute arising out of any parties performance under this
agreement, the parties hereby understand and agree that if the dispute cannot be
amicably resolved by the parties, they will arbitrate the dispute in accordance
with the rules and procedures set forth in the Ohio Uniform Arbitration Act,
which is hereby incorporated by reference.

 

5.

Governing Law

This agreement shall be governed by Ohio law.

 

Stateco Financial Services, Inc. By   /s/ Robert H. Moone  

Robert H. Moone, President

 

Meridian Security Insurance Company By   /s/ Robert H. Moone

 

3